Atkinson, J.
1. The petition, as amended, alleged that the plaintiff, a corporation, was known to the defendant! to be engaged in the business of buying cotton from producers and reselling it at a profit; that the defendant was engaged in raising cotton on a large scale; and that they entered into a written contract in the following terms: “Cuthbert, Ga., July 12, 1909. Mr. W. R. Terry, Shellman, Ga. Dear Sir: — In consideration of one dollar in hand paid, we beg to confirm having sold for your account one hundred (100) bales of cotton at 12 cents per pound, basis Liverpool good middling, the cotton to weigh 50,000 pounds, ten per cent, more or ten per cent, less, and the differenees that are prevailing at the time of delivery to be used. This cotton is to be delivered by you, and accepted by us in any warehouse ■ in Shellman, Ga., during the month of October, 1909. The said cotton to be delivered in merchantable bales. Yours very truly, International Cotton Co., per T. J. Dunn, Mgr. Accepted, W. E. Terry.” It was further alleged that the plaintiff had been ready and willing to receive the cotton and pay for it upon delivery, as provided in the contract, but that the defendant had broken the’ contract, and failed and refused to deliver the cotton. Held, that while the expression “sold for your account,” standing alone, may not indicate a contract of sale by one of the parties to the other, yet that taken as a whole the writing had that effect.
(а) The petition, alleging a breach of such contract, was not subject to general demurrer. Nor was it demurrable upon the ground that the contract declared upon was unilateral, and too vague, uncertain, and incomplete to satisfy the requirements -of the statute of frauds, and constituted a mere option, and did not show who were the parties to it, and that it showed that the plaintiff was a mere broker or intermediary, having no right to sue in his own name.
(б) The petition was not subject to any of the other grounds of special demurrer. . Judgment affirmed.

All the Justices concur.